 AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page I ofl



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                                               (For Offenses Committed On or After November 1, 1987)
                                       v.

                     Pedro Jhoan Ortega-Garcia                                 Case Number: 3:19-mj-21068

                                                                               Brid et Kenned
                                                                               Defendant's Attorney
                                                                                                                FILED
 REGISTRATION NO. 83586298
 THE DEFENDANT:                                                                                       MAR 0 1 2019
  IZl pleaded guilty to count(s) _l~of~C:;:o~m~pE:l~a~in~t-----------'-----l----E~:;;:;::;:~;;:;:;::;;;;::;;:;;;;;;;:;;:;,...__
  D was found guilty to count(s)                                                           ssUTHERN IJISTP.1

      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                    Nature of Offense                                                            Count Number(s)
 8: 1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1
   D The defendant has been found not guilty on count(s)
                                                                          --------~----------
  0 Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                 ~\..TIME SERVED                          D                                          days

    IZl Assessment: $10 WAIVED IZl Fine: WAIVED
  · IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all docul)lents in
   the defendant's possession at the time of arrest upon their deportation ~r r~,rnov~l·, { .. tl ! / •r;.i}!_il.·
    D Cowt re. commends defendant be deported/removed with relative, Ji clAV /ifv f r)c'          charged in case
         I '! n1 J /!/ oS"f     .

       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Friday, March 1, 2019
                                                                           Date of Imposition of Sentence



                                                                              HONORABLE LINDA LOPEZ
                                                                              UNITED STATES MAGISTRATE JUDGE


  Clerk's Office Copy                                                                                                       3:19-mj-21068

L_
